DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Group I, claims 1-3,5-9,11-14 and 21-28 (claim set filed 6-10-2021), drawn to a bodymaker and method of forming indicia on a closed can bottom in a bodymaker, classified in B21D22/30.
II. Group II, claims 29-48 (claim set filed 10-8-2021) drawn to a system and method of uncoiling, indicia forming and cupping, classified in B21D51/26.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require a bodymaker having a dome die and punch bolt for forming indicia including a debossing or embossing on a closed dome portion of a metallic container body.  The subcombination has separate utility such as a bodymaker having a dome die and punch bolt constructed to form embossed or debossed indicia on a closed dome portion of a metallic container body.
Newly submitted claims 29-48 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the system and .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 29-48 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
821.03    Claims for Different Invention Added After an Office Action [R-10.2019]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claims added by amendment following action by the examiner, as explained in MPEP § 818.02(a), and drawn to an invention other than the one previously claimed, should be treated as indicated in 37 CFR 1.145.
37 C.F.R. 1.145   Subsequent presentation of claims for different invention.
If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §§ 1.143  and 1.144.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The amendment filed on 10-8-2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because the newly submitted claims 29-48 directed to a system and method of uncoiling, indicia forming and cupping is distinct from the originally 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725